DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (GB367925) in view of Schubert (U.S. Patent No. 5,819,720).
Regarding Claim 1, Davies discloses a portable staked accessory holder comprises: a tray C (figure 1); 5a stake A (Figure 1); the tray comprises a base plate (Figure 1), a lateral wall (Figure 1), and a flange C1 (Figure 1); the stake comprises a proximal end (upper portion; Figure 1) and a distal end (lower portion; Figure 1); the lateral wall being positioned adjacent with the base plate (Figure 1); the lateral wall being perimetrically fixed around the base plate; 10the flange being positioned adjacent with the base plate (Figure 1), opposite the lateral wall; the flange being concentrically fixed with the base plate (Figure 1).  Davies does not disclose a telescopic post assembly; the telescopic post assembly being positioned adjacent with the base plate; the telescopic post assembly being frictionally engaged into the flange; 15the stake being positioned adjacent with the telescopic post, opposite the tray; the distal end being positioned opposite the proximal end about the stake; and, the proximal end being fixed with the telescopic post assembly.  However, Schubert teaches a telescopic post assembly 10 (Figure 1); the telescopic post assembly being positioned adjacent with the base plate (when combined with Davies); the telescopic post assembly being frictionally engaged into the flange (when combined with Davies); 15the stake being positioned adjacent with the telescopic post, opposite the tray (Figure 1); the distal end being positioned opposite the proximal end about the stake; and, the proximal end being fixed with the telescopic post assembly (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davies to include a telescopic post, as taught by Schubert, in order to allow for varying heights of the tray.
Regarding Claim 6, Davies discloses the tray further comprises a friction-inducing layer (threads; figure 1); the friction-inducing layer being positioned within the flange (Figure 1); the friction-inducing layer laterally traversing across the flange (Figure 1); and the friction-inducing layer being positioned in between the flange and the telescopic post assembly (Figure 1).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (GB367925) in view of Schubert (U.S. Patent No. 5,819,720) and Hanson (U.S. Pub. No. 20070017108).
Regarding Claim 2, Davies and Schubert teach all the limitations substantially as claimed except for the telescopic post assembly comprises a connecting post, a first tube, a second tube, and a locking mechanism; the connecting post comprises a first end and a second end; 25the first end being positioned opposite the second end about the connecting post; the first tube being positioned in between the connecting post and the second tube; the stake being positioned adjacent with a closed end of the second tube; 30an open end of the second tube being positioned opposite the closed end; the first end being frictionally engaged into the flange; 10the second end being slidably engaged into the first tube; the stake being mounted onto the closed end of the second tube; the first tube being slidably engaged into the open end of the second tube; and, 5the locking mechanism being operatively integrated into the connecting post, the first tube, and the second tube, wherein the locking mechanism is used to adjust and fix a total height for the telescopic post assembly.  However, Hanson teaches the telescopic post assembly comprises a connecting post 16 (Figure 1), a first tube 10 (Figure 1), a second tube 14 (Figure 1), and a locking mechanism 34/35 (figure 1; paragraph 18); the connecting post comprises a first end and a second end (Figure 1); 25the first end being positioned opposite the second end about the connecting post (figure 1); the first tube being positioned in between the connecting post and the second tube (Figure 1); the stake being positioned adjacent with a closed end of the second tube (when combined); 30an open end of the second tube being positioned opposite the closed end (figure 1); the first end being frictionally engaged into the flange (when combined with Davies); 10the second end being slidably engaged into the first tube (Figure 1); the stake being mounted onto the closed end of the second tube (when combined with Schubert); the first tube being slidably engaged into the open end of the second tube (figure 1); and, 5the locking mechanism being operatively integrated into the connecting post, the first tube, and the second tube (Figure 1), wherein the locking mechanism is used to adjust and fix a total height for the telescopic post assembly (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davies and Schubert to include the above, as taught by Hanson, in order to allow for greater range of extension of the telescopic post.
Regarding Claim 3, 10Davies and Schubert teach all the limitations substantially as claimed except for the locking mechanism comprises a first spring-loaded button, a second spring-loaded button, at least one height-adjustable hole, and an anchoring hole; the first spring-loaded button being laterally mounted into the connecting post; the first spring-loaded button being positioned adjacent with the second 15end; the at least one height-adjustable hole traversing into the first tube; the second spring-loaded button being terminally positioned with the first tube, adjacent with the second tube; the second spring-loaded button being laterally mounted into the first tube, 20adjacent the second tube; the anchoring hole traversing into the second tube; the first spring-loaded button being slidably engaged into the at least one height-adjustable hole; and, the second spring-loaded button being slidably engaged into the anchoring 25hole.  However, Hanson teaches the locking mechanism comprises a first spring-loaded button, a second spring-loaded button, at least one height-adjustable hole, and an anchoring hole 34/35 (Figure 1; paragraph 18); the first spring-loaded button being laterally mounted into the connecting post (Figure 1); the first spring-loaded button being positioned adjacent with the second 15end (Figure 1); the at least one height-adjustable hole traversing into the first tube (Figure 1); the second spring-loaded button being terminally positioned with the first tube, adjacent with the second tube (Figure 1); the second spring-loaded button being laterally mounted into the first tube, 20adjacent the second tube (Figure 1); the anchoring hole traversing into the second tube (Figure 1); the first spring-loaded button being slidably engaged into the at least one height-adjustable hole (Figure 1); and, the second spring-loaded button being slidably engaged into the anchoring 25hole (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davies and Schubert to include the above, as taught by Hanson, in order to allow locking the telescopic post for greater range of extension.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (GB367925) in view of Schubert (U.S. Patent No. 5,819,720), Hanson (U.S. Pub. No. 20070017108) and Brown (U.S. Patent No. 3,216,166).
Regarding Claim 4, Davies, Schubert and Hanson teach all the limitations substantially as claimed except for at least one first notch; the at least one first notch being externally integrated into the first tube; 30and, 11the at least one first notch being positioned adjacent with the at least one height-adjustable hole.  However, Brown teaches at least one first notch 26 (Figure 2); the at least one first notch being externally integrated into the first tube (Figure 2); 30and, 11the at least one first notch being positioned adjacent with the at least one height-adjustable hole (figure 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davies, Schubert and Hanson to include at least one first notch, as taught by Brown, in order to help lock the spring loaded buttons in place.
Regarding Claim 5, Davies, Schubert and Hanson teach all the limitations substantially as claimed except for a second notch; the second notch being externally integrated into the second tube; and, the second notch being positioned adjacent with the anchoring hole.  However, Brown teaches a second notch 26 (Figure 2); the second notch being externally integrated into the second tube (Figure 2); and, the second notch being positioned adjacent with the anchoring hole (Figure 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davies, Schubert and Hanson to include a second notch, as taught by Brown, in order to help lock the spring loaded buttons in place.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (GB367925) in view of Schubert (U.S. Patent No. 5,819,720) and Silberman (U.S. Pub. No. 20140326283).
Regarding Claims 7 and 8, Davies and Schubert teach all the limitations substantially as claimed except for the stake comprises a shaft; a plurality of blades; and a pointed base; the proximal end being terminally positioned with the shaft; the pointed base being positioned adjacent with the shaft opposite the 20telescopic post assembly; the distal end being positioned adjacent with the pointed base opposite the shaft; the plurality of blades being radially distributed around the shaft; the plurality of blades being positioned adjacent with the pointed base; 25and, the pointed base tapering from the shaft to the distal end; wherein each blade of the plurality of blades comprises a planar edge and a tapered 30edge; the planar edge being oriented perpendicular with the shaft; 12an inner end of the planar edge being positioned opposite an outer end of the planar edge; the inner end being fixed with the shaft; and, the tapered edge traversing from the outer end to the shaft.  However, Silberman teaches the stake comprises a shaft 4 (Figure 1); a plurality of blades 2 (figure 1); and a pointed base (figure 1); the proximal end being terminally positioned with the shaft (Figure 1); the pointed base being positioned adjacent with the shaft opposite the 20telescopic post assembly (Figure 1); the distal end being positioned adjacent with the pointed base opposite the shaft (Figure 1); the plurality of blades being radially distributed around the shaft (Figure 1); the plurality of blades being positioned adjacent with the pointed base (Figure 1); 25and, the pointed base tapering from the shaft to the distal end (Figure 1); wherein each blade of the plurality of blades comprises a planar edge and a tapered 30edge (Figure 1); the planar edge being oriented perpendicular with the shaft (Figure 1); 12an inner end of the planar edge being positioned opposite an outer end of the planar edge (Figure 1); the inner end being fixed with the shaft (Figure 1); and, the tapered edge traversing from the outer end to the shaft (Figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davies and Schubert to include a stake as disclosed above, as taught by Silberman, in order to help maintain the position of the post in the ground.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 9-15 are allowed.
Response to Arguments
Applicant's arguments filed 10/10/22 have been fully considered but they are not persuasive.  Applicant argues that in claim 6, the friction-inducing layer creates a less strong connection than the screws of Davies (GB367925).  However, the threads can be considered friction inducing and the “less strong connection” criteria is not included in the claims.  Applicant also argues that the blades of Silberman are placed at different heights around the telescopic assembly wouldn’t function as required by the invention.  However, both the invention and Silberman use the blade to insert and hold into the ground and the varying heights still read on the claim language and therefore, would function similarly and meet the requirements of the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                      

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733